Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant's claim for benefit as a CON of application 16/651668 filed on 03/27/2020. 
Receipt is acknowledged of applicant's claim for benefit of application PCT/CN2017/ 110275 filed on 11/9/2017, published as WO 2019/061712 on 11/9/2017.
Receipt is acknowledged of applicant's claim for foreign benefit of application CN 201710902737.6 filed in China on 09/28/2017. 
Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. CN 105911744.
Claim 1
(Fig. 4) [page 4] an array substrate 210, a color filter substrate 220, and a liquid crystal layer 230 packaged between the array substrate 210 and the color filter substrate 220, 
(Fig. 5) display units (color filters 221 and light transmitting regions 132) in the color filter substrate 220 are in a one-to-one correspondence with pixel units (pixel electrodes 212) in the display, 
(Fig. 2) the display comprises at least one corner area 110 (corner region), a shape of the corner area 110 is an arc (curved edge) [page 5], 
(Fig. 2) a plurality of display units corresponding to the corner area 110 comprise a ribbon area 102 (zigzag shaped) comprising K display units, a target boundary line that is of the ribbon area 102 (zigzag shaped) and that is away from 
the ribbon area 102 (zigzag shaped) comprises a first display unit (shorter units in darker irregular region 110) and a second display unit (taller display units in the band-shaped region 110), 
(Fig. 2) the second display unit (taller display units in the band-shaped region 110) is farther away from the target boundary line (darker region) than the first display unit (shorter display units in darker irregular region 110)
a light transmittance of the first display unit (shorter units in darker irregular region 110) is less than a light transmittance of the second display unit (taller display units in the band-shaped region 110), and the light transmittance of the first display unit (shorter display units) is greater than 0.
(Fig. 2) the ribbon area (band-shaped region) comprises Q transition layers (2 transition layers) disposed along the target boundary line (curved darker region), and Q>2;
wherein a display unit at a first transition layer is the first display unit (shorter display units in darker irregular region 110), a display unit at a second transition layer is the second display unit (taller display units in the band-shaped region 110), the first transition layer (shorter display units) is closer to the target boundary line (curved darker region) than the second transition layer (taller display units), and the first transition layer and the second transition layer are any two of the Q transition layers,
(Fig. 2) display units at any one of the Q transition layers have a same light transmittance – [Note: in Fig. 2, at least three sub-pixels, with different colors forming a sub-pixel group along the first direction in which the light-transmitting areas of the sub-pixels are uniform in shape and equal in area; since the light-transmitting areas are equal in area they have the same transmittance, and thus meeting the requirement of the claimed limitation]. 
wherein Q light transmittances corresponding to the display units of the Q transition layers (two adjacent Q transition layers, first shorter/second taller units) are distributed in an arithmetic progression or an approximate arithmetic progression – [Note: The limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line] 



    PNG
    media_image1.png
    644
    806
    media_image1.png
    Greyscale


Claims 2-4, 6-10: Lin et al. disclose as above
Lin et al. disclose
Claim 2: (Fig. 2) the first display unit 102 and the second display unit 102 are in a same column or a same row (sub-pixel group 102 includes 3 sub-pixels 101 in a same row) [page 3 - line 97] of the K display units. 
Claim 3: (Fig. 2) each of the Q transition layers has a same thickness (the number of sub-pixels in both the first and second transition layers is three, i.e., corresponding to an equal thickness of each transition layer)
Claim 4: (Fig. 2) Q light transmittances corresponding to the Q transition layers are distributed in an arithmetic progression comprises Q light transmittances corresponding to display units of the Q transition layers (two adjacent Q transition layers, first shorter/second taller units) are distributed close to an arithmetic progression by a predetermined value – Note: The limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line. 
Claim 6: (Fig. 2) the ribbon area (band-shaped region) further comprises a third display unit (inner display units, adjacent to rectangular pixels 101), the third display unit is farther away from the target boundary line (110) than the second display unit, and a light transmittance of the third display unit (inner display units, adjacent to rectangular pixels 101) is greater than the light transmittance of the second display unit (taller display units in the band-shaped region).
Claim 7: (Fig. 2) in the ribbon area, in any two columns of the display units, a quantity of display units whose light transmittances are any value in (0, 1) in one column is equal or not equal to that in the other column (the number of display elements having an arbitrary value of light transmittance of (0, 1) in any two columns of display elements is equal or different); or in any two rows of the display units, a quantity of display units whose light transmittances are any value in (0, 1) in one row is equal or not equal to that in the other row (the number of display elements having a light transmittance of any of the values in (0, 1) in any of the two rows of display elements is equal or different).
Claim 8: (Fig. 2) in a light emitting direction of the color filter substrate, an area ratio of a black matrix to a color block in the first display unit is greater than an area ratio of a black matrix to a color block in the second display unit; and when a display unit has a (the area ratio of the black matrix 103 to the color block in the first display unit is larger than the area ratio of the black matrix to the color block in the second display unit in the light emitting direction of the color film substrate; the larger the area ratio, the smaller the light transmittance).
Claim 9: (Fig. 4) the black matrix 103 and the color block 221 are disposed at a same layer (the black matrix 103 is disposed in the same layer as the color resist 221).  
Claim 10: (Fig. 3) color blocks 132/132/132 of different colors R/G/B in each display unit 101 have a same area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN 105911744 in view of Nakamura et al. US 2018/0357979 and Zheng et al. US 2019/0088188.
Claim 5: Lin et al. disclose 
the gray scale values of the display units at one of Q transition layers (two adjacent Q transition layers, first shorter/second taller units) are distributed in an arithmetic progression or an approximate arithmetic progression – Note: (a) Regarding the product-by-process limitation “the gray scale values of the plurality of display units…”: A product-by-process claim is not limited to the manipulations of the recited steps (such as obtaining by gray-scale rendering), only the structure implied by the steps. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See: MPEP §2113.  See also In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1969); and (b) the limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line.
Nakamura et al. teach 
(Fig. 6) light transmittances of the plurality of display units of the corner area (non-display area) [0043] are in a one-to-one correspondence with gray scale values of the plurality of display units 2 (pixel units) [0028],
And Zheng et al.  teach
(Fig. 5) the gray scale values of the plurality of display units Z1PZ1/Z1PZ2 are obtained by gray-scale rendering on a monochrome rendering diagram that is obtained by monochrome rendering on the target arc Y (irregular arc-shaped boundary); light transmittance = gray scale value / 255 (the display panel changes among 256 luminance levels including a lowest luminance level 0 to a highest luminance level 255, which are also referred to as 256 gray scales) [0045] - (Note: to a person versed in the art, Lin’s Fig. 2 is considered meeting the limitation “gray-scale rendering on a monochrome rendering diagram that is obtained by monochrome rendering on the target arc”).
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Nakamura’s structure in order to provide improved brightness of the edge of a display area, as taught by Nakamura [Abstract]; and with Zheng’s structure in order to suppress a serrated display in the irregular display panel, as taught by Zheng [0005].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN 105911744 in view of Tang CN 106873224.
Claim 11: Lin et al. disclose as above
Tang teaches 
(Fig. 1) [page 5 - line 180] in the ribbon area (darkened display region 120), both a color block 143/144/145 (R/G/B) and a black matrix 240 in each display unit in each row of the display units are symmetrically disposed along an x axis (horizontal axis)
(Fig. 5) both a color block 542 (R/G/B) and a black matrix 541 in each display unit in each row of the display units are symmetrically disposed along an x axis (horizontal axis),
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Tang’s ribbon area structure in order to provide improved visual impression of the edge of a display area, as taught by Tang [Abstract].

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN 105911744 in view of  Nakamura et al. US 2018/0357979.
Claim 12: Lin et al. disclose a display, comprising 
(Fig. 4) [page 4] an array substrate 210, a color filter substrate 220, and a liquid crystal layer 230 packaged between the array substrate 210 and the color filter substrate 220, 
(Fig. 5) display units (color filters 221 and light transmitting regions 132) in the color filter substrate 220 are in a one-to-one correspondence with pixel units (pixel electrodes 212) in the display, 
(Fig. 2) the display comprises at least one corner area 110 (corner region), a shape of the corner area 110 is a target arc (curved edge) [page 5], 
a plurality of display units corresponding to the corner area 110 comprise 
(Fig. 2) a ribbon area 102 (zigzag shaped) comprising K display units, a target boundary line that is of the ribbon area 102 (zigzag shaped) and that is away from 
the ribbon area 102 (zigzag shaped) comprises a first display unit (shorter units in darker irregular region 110) and a second display unit (taller display units in the band-shaped region 110), 
(Fig. 2) the second display unit (taller display units in the band-shaped region 110) is farther away from the target boundary line (darker region) than the first display unit (shorter display units in darker irregular region 110)
a light transmittance of the first display unit (shorter units in darker irregular region 110) is less than a light transmittance of the second display unit (taller display units in the band-shaped region 110), and the light transmittance of the first display unit (shorter display units) is greater than 0.
(Fig. 2) the ribbon area (band-shaped region) comprises Q transition layers (2 transition layers) disposed along the target boundary line (curved darker region), and Q>2;
wherein a display unit at a first transition layer is the first display unit (shorter display units in darker irregular region 110), a display unit at a second transition layer is the second display unit (taller display units in the band-shaped region 110), the first transition layer (shorter display units) is closer to the target boundary line (curved darker region) than the second transition layer (taller display units), and the first transition layer and the second transition layer are any two of the Q transition layers,
(Fig. 2) display units at any one of the Q transition layers have a same light transmittance – [Note: in Fig. 2, at least three sub-pixels, with different colors forming a sub-pixel group along the first direction in which the light-transmitting areas of the sub-pixels are uniform in shape and equal in area; since the light-transmitting areas are equal in area they have the same transmittance, and thus meeting the requirement of the claimed limitation]. 
wherein Q light transmittances corresponding to the display units of the Q transition layers (two adjacent Q transition layers, first shorter/second taller units) are distributed in an arithmetic progression or an approximate arithmetic progression – [Note: The limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line] 
except
a terminal, wherein the terminal comprises a processor, a memory, and a display; the memory and the display are separately coupled to the processor; the memory is configured to store one or more computer programs; and the processor is configured to execute the one or more computer programs
however Nakamura et al. teach
a terminal, wherein the terminal (tablet terminal) [0027] comprises a processor (a computer, by a central processing unit CPU, a microprocessor, a processor, or the like) [0058], a memory (semiconductor memory), and the memory and the display are separately coupled to the processor; the memory is configured to store one or more computer programs (semiconductor memory, a programmable logic circuit, etc. can be used as the storage device); and the processor is configured to execute the one or more computer programs [0058],
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Nakamura’s structure in order to provide improved brightness of the edge of a display area, as taught by Nakamura [Abstract].

Claims 13-15: Lin et al. further disclose
Claim 13: (Fig. 2) the first display unit 102 and the second display unit 102 are in a same column or a same row (sub-pixel group 102 includes 3 sub-pixels 101 in a same row) [page 3 - line 97] of the K display units. 
Claim 14: (Fig. 2) each of the Q transition layers has a same thickness (the number of sub-pixels in both the first and second transition layers is three, i.e., corresponding to an equal thickness of each transition layer)
Claims 15: (Fig. 2) Q light transmittances corresponding to the Q transition layers are distributed in an arithmetic progression comprises Q light transmittances corresponding to display units of the Q transition layers (two adjacent Q transition layers, first shorter/second taller units) are distributed close to an arithmetic progression by a predetermined value – Note: The limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871